                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

DENNIS MILLER,                              )        CASE NO. 1:19cv0288
                                            )
                     Plaintiff,             )
                                            )
                     v.                     )        MAGISTRATE JUDGE
                                            )        JONATHAN D. GREENBERG
ANDREW SAUL,                                )
Commissioner of Social Security,            )
                                            )        JUDGMENT
                     Defendant.             )
                                            )

       Consistent with this Court’s contemporaneously filed Memorandum of Opinion and

Order, the Commissioner’s final decision is AFFIRMED.

       IT IS SO ORDERED.


                                                 s/Jonathan D. Greenberg
                                                Jonathan D. Greenberg
                                                United States Magistrate Judge
Date: December 3, 2019




                                            1
